Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Claims 1-19 are pending. 


Claims 1-19  read  on a population of expanding  tumor infiltrating lymphocyte (TILs) are under consideration in the instant application.

2. It is noted that during prosecution of   Applicant's case 15/874, 718,  now allowed ,  Applicant provided convincing arguments and evidences that the instantly claimed expanded TILs obtained by the process disclosed in the instant specification, i.e. in closed system with the shortened {i.e.22 day) time period and  at least two expansions protocols provides unexpected results as compared to the prior art processes. The claimed process is not arbitrary nor routine optimization, but rather provides a specific and inventive discovery of an unexpectedly better process, as supported throughout the application as-filed, including the data recked in Example 28. In particular. Example 28, citing to Figures 98 and 122, shows an increase in IFN-y activity with the presently claimed process (referred to as GEN 2 or process 2A, also described in Figures 82, 83 and 84). Specifically, as recited in paragraph [00949], “[t]he unexpectedly improved efficacy[sp] of Gen 2 TIL product is also demonstrated by a more than five-fold increase in IFN-y production (Figure 98), which is correlated with improved efficacy in general (Figure 122), ...” See, paragraph [00949], at page 279 of the application as-filed. Such results are unexpected and unpredictable from the cited art ( emphases added).
During prosecution of applicants case 16/192,707,  now allowed Patent 10/537,595,   Applicant provided declaration  Dr. Michelle Simpson-Abelson stated that the instantly claimed expanded TIL are functionally distinct from TIL population naturally occurring in tumors and  that said claimed expanded TIL secreted  at least one fold higher IFN-gamma as compare to non-expanded population of TILs .
In other words,  Applicant asserted that the  claimed  expanded TIL, are functionally (i.e. exhibits five-fold increase in IFN-y production) different from what exists in nature,can not be obtained by the methods recited in the prior art and different from the one recited in prior art.
It is the Examiner’s position that said  evidences , statement and declaration  are applicable to the instantly claimed  expanded TILs obtained by the method recited in the instant claim 1. 

3. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4. Claims 1-19  are   rejected on the ground of  nonstatutory double patenting as being unpatentable over claims 1-24 of US Patent 11,052116,  or claims 1-22 of US Patent 11052,115,  claims 1-46 of US Patent 10,894,063,  or claims 1-15 of US Patent 10,695,372; or claims 1-30 of US Patent10,653,723;  claims 1-22 of US Patent 10537,595 or claims 1-15  of  US Patent 10,398,734 . Although the claims at issue are not identical, they are not patentably distinct from each other because  claims 1-24 of US Patent 11,052116,  or claims 1-22 of US Patent 11052,115,   claims 1-46 of US Patent 10,894,063,  or claims 1-15 of US Patent 10,695,372; or claims 1-30 of US Patent10,653,723;  claims 1-22 of US Patent 10537,595 or claims 1-15  of  US Patent 10,398,734 each recited expanded  TIL composition that expressed at least one fold higher IFN-gamma as compare to non-expanded population of TILs  




        This rejection is necessitated by the decision of the Court of Appeals for the Federal Circuit in Pfizer Inc. v Teva pharmaceuticals USA Inc., 86 USPQ2d 1001, at page 1008 (March 2008), which indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the application and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.



6. No claim is allowed.


7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644